Citation Nr: 1533667	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  08-10 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 

2.  Entitlement to a disability rating in excess of 20 percent for residuals of a left femur fracture with arthritis of the left knee (left knee disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the U.S. Air Force from April 1966 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In a correspondence received in February 2011, the Veteran requested a hearing at a local VA office before a member or members of the Board.  In a July 2015 correspondence, the Veteran withdrew that request.  Under 38 C.F.R. § 20.704(e), a request for a hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Veteran's hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e) (2014).

The record reasonably raises the question of whether the Veteran is unemployable due to his service-connected disabilities, to include his service-connected left knee condition.  The issue of entitlement to a TDIU rating is part and parcel of the higher rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board has jurisdiction over the TDIU issue via its jurisdiction over the ratings issue.  Accordingly, TDIU has been added to the issues on appeal as indicated on the title page.


FINDINGS OF FACT

1.  The Veteran is unemployable due to his service-connected disabilities.

2.  The Veteran's residuals of a left femur fracture with arthritis of the left knee has not been manifested by a  marked hip or knee disability, flexion limited to 30 degrees or less, extension limited to 15 degrees or more, moderate recurrent subluxation or lateral instability, or any limitation of motion of the hip.  

CONCLUSIONS OF LAW

1.  The criteria for a TDIU have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2014).

2.  The criteria for a disability rating in excess of 20 percent rating for a left femur fracture with degenerative arthritis of the knee have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5255, 5257, 5260, 5261, 5262 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in a letter sent to the Veteran in July 2006.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran a relevant medical examinations and in August 2006, April 2010, and February 2014.  The resulting reports describe the Veteran's left femur and knee disability, take into consideration the relevant history, and provide an adequate rationale for any conclusions reached.  The Board finds them collectively adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

II.  TDIU

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (2014). 

According to a Request for Employment Information in Connection with Claim for Disability Benefits, received at the RO in March 2011, the Veteran last worked in a substantially gainful capacity in December 2010 as a home inspector.  

Here, the Veteran meets the schedular criteria for a TDIU.  He is service-connected for PTSD, rated as 70 percent disabling; arteriosclerotic heart disease, rated as 30 percent disabling; impairment of the femur/left knee, rated as 20 percent disabling; and tinnitus, rated as 10 percent disabling.  The Veteran's rating for PTSD alone meets the schedular criteria for a TDIU.

The only remaining issue is whether the Veteran is able to secure or follow a substantially gainful occupation as a result of service-connected disabilities. The Board finds a March 2015 letter from Dr. I.S., the Veteran's treating VA physician, probative in this regard.  In that letter, Dr. I.S. cited to the Veteran's arthritis of the knees, coronary artery disease, and PTSD, all service connected disabilities, as conditions that render the Veteran unable to work in any capacity.  The Board is aware of a July 2014 VA examination report in which the examiner commented that the Veteran's PTSD does not result in individual unemployability.  However, the examiner proceeded to attribute the Veteran's retirement to his "physical limitations," for which the Veteran is also service-connected.  Also, while the Veteran's tax returns from 2013 show evidence of income from self-employment, the Board finds that the March 2015 letter and the Veteran's statements to be probative of the fact that the Veteran is now no longer able to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

Considering the foregoing, the Board finds that the Veteran is entitled to TDIU.

III.  Increased Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

As to claims of entitlement to an increased evaluation, as opposed to a higher initial evaluation, "the relevant temporal focus . . . is on the evidence concerning the state of the disability from the period one year before the claim was filed until VA makes a final decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, at 509 (2007).   This is because the effective date of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year of such date. 38 U.S.C.A. § 5110 (b) (2) (West 2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).  The factors of joint disability include more movement than normal, less movement than normal, weakened movement, incoordination, excess fatigability, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45 (2014).  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999).  A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  See 38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell, 25 Vet. App. at 43, quoting 38 C.F.R. § 4.40.  

The Veteran's residuals of a left femur fracture with degenerative arthritis of the left knee have been rated under DC 5255.  DC 5255 provides a rating of 30 percent when there is malunion of the femur with marked knee or hip disability; a 20 percent rating when there is malunion of the femur with moderate knee or hip disability; and a 10 percent rating when there is malunion of the femur with slight knee or hip disability. Id.  

The rating schedule does not define the terms "slight," "moderate," or "marked," as used in the DCs to describe the degree of deformity in the lower extremities.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just." 38 C.F.R. § 4.6 (2014).

In addition to DC 5255, the Board will also consider all other potentially relevant codes for this claim.  

DC 5010 provides that traumatic arthritis is rated as degenerative arthritis.  DC 5003 provides that degenerative arthritis is rated based on limitation of motion under the appropriate codes for the specific joint involved. In this case, the Veteran's reported limitation of motion is in his left knee joint.  As residuals of a femur fracture could implicate the hip, the DCs applicable to that joint will be discussed as well.  

Under DC 5253, limitation of adduction and an inability to cross the legs, or limitation of rotation with an inability to toe-out the affected leg more than 15 degrees warrants a 10 percent disability rating.  Limitation of abduction of a thigh with motion lost beyond 10 degrees warrants a 20 percent disability rating. DC 5253.  Limitation of flexion of the thigh is evaluated as follows: flexion limited to 45 degrees (10 percent); flexion limited to 30 degrees (20 percent); flexion limited to 20 degrees (30 percent); and flexion limited to 10 degrees (40 percent). 38 C.F.R. § 4.71a, DC 5252.  Last, limitation of extension of the thigh to 5 degrees warrants a 10 percent disability rating. 38 C.F.R. § 4.71a, DC 5251.

Moving to the knee joint, limitation of extension of the leg is evaluated as follows: extension limited to 5 degrees (0 percent); extension limited to 10 degrees (10 percent); extension limited to 15 degrees (20 percent); extension limited to 20 degrees (30 percent); extension limited to 30 degrees (40 percent); and extension limited to 45 degrees (50 percent). 38 C.F.R. § 4.71a, DC 5261. 

Limitation of flexion of the leg is evaluated as follows: flexion limited to 60 degrees (0 percent); flexion limited to 45 degrees; (10 percent); flexion limited to 30 degrees (20 percent); and flexion limited to 15 degrees (30 percent).  38 C.F.R. § 4.71a, DC 5260.  For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

When evaluating the knee under limitation of motion (DCs 5260 and 5261), separate ratings may be assigned for disability of the same joint, only if none of the symptomatology on which each rating is based is duplicative or overlapping. See VAOPGCPREC 9-04; 69 Fed. Reg. 59,990 (2004); 38 C.F.R. § 4.14.  The VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under DCs 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).

Last, slight recurrent subluxation or lateral instability of the knee warrants a 10 percent disability rating, a 20 percent disability rating is in order for evidence of moderate recurrent subluxation or lateral instability, and a 30 percent disability is warranted for severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, DC 5257.

The Board now details the medical history.  The Veteran filed a claim for an increased disability claim for his service-connected left knee and femur disability in June 2006.  

VA subsequently afforded the Veteran an examination in August 2006.  Presenting, the Veteran complained of intermittent throbbing pain in the left femur and knee.  Extended time with a bent knee would result in pain after a few minutes.  The Veteran also discussed instability in his left knee, noting that he could not stand on his left leg alone because the knee was not stable.  Also, in the morning after waking up, the Veteran's knee and leg would be weak.  Apparently, these symptoms would dissipate shortly after getting up.  

Range of motion testing of the left knee showed extension ending at 0 degrees and flexion ending at 110 degrees.  The examiner noted a harsh and fine crepitus in the junction between the patella and the femur throughout flexion testing.  The knee was stable in maximum extension, but at 30 degrees flexion there was a "jog of medial laxity to the valgus stress."  All other stability tests were normal.  The examiner assessed the Veteran with status post distal femur fracture with minor malunion and secondary osteoarthritis of the knee.    

Next, VA treatment notes from December 2007 document the Veteran presenting for a consultation for his left knee arthritis.  Noting the history of the Veteran's midshaft femur fracture during active service, the attending physician noted that the fracture had healed with around 30 degrees of angulation.  The disability had since manifested as left knee pain "for the past few years."  The pain was well controlled on anti-inflammatories.  On physical examination, left knee flexion was from 0 to 140 degrees.  Varus valgus stress tests revealed good stability.  There was no swelling, and the neurological examination of the left leg was grossly normal.  X-ray images of the left knee revealed osteoarthritis involving the medial compartment and patellofemoral compartment mainly.  The images also showed a healed midshaft femur fracture.  Providing an assessment of left knee osteoarthritis, the physician noted the potential treatment options of steroid injections and a left knee replacement.  

The Veteran underwent another femur and knee examination in April 2010.  After noting essentially the same history as the one documented in the August 2006 VA examination, the examiner conducted a physical examination of the Veteran's left knee and hip.  The left hip showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  All range of motion tests were within normal limits.  An examination of the left knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  There was also no locking pain, genu recurvatum, crepitus, or ankylosis.  Flexion of the left knee was 0 to 140 degrees with pain beginning at 120 degrees.  Extension ended at 0 degrees with no pain.  Repetitive range of motion testing of flexion and extension revealed the same measurements.  Last, all stability tests of the left knee were normal.  

VA afforded the Veteran another examination for his claim in February 2014.  The examiner affirmed the diagnoses of residuals of a femur fracture and degenerative joint disease of the left knee.  Regarding flare-ups, the Veteran described daily swelling and pain with weightbearing activity.  Frequent resting would be necessary to treat the flares.  Initial range of motion measurement of left knee flexion ended at 120 degrees with pain beginning at 115 degrees.  There was no limitation of extension, nor was there any pain.  After repetitive use testing, flexion ended at 115 degrees, and there was still no limitation of extension.  The examiner found that the Veteran had additional limitation of range of motion of the knee and lower leg following repetitive-use testing.  The Veteran also had functional loss of the left knee, manifested as less movement than normal, pain on movement, deformity, and gross joint enlargement on examination.  The examiner also found pain on palpation in the left knee.  

Joint stability tests of the left knee were all normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  X-ray images of the left knee showed degenerative or traumatic arthritis.  However, there was no evidence of patellar subluxation or any other significant diagnostic test findings.  

The Board is not aware of any other medical treatment records in the Veteran's claims file that document the severity of the Veteran's left femur and knee condition.  Therefore, the Board now addresses the merits of the claim.  After a thorough review of the Veteran's record, the Board finds that a disability rating in excess of 20 percent is not warranted for the Veteran's service-connected left femur and knee condition.  

Regarding the left hip, the Veteran has not shown limitation of hip flexion of 45 degrees or less, extension limited to 5 degrees, limitation of thigh abduction with motion lost beyond 10 degrees, limitation of adduction with the inability to cross his legs, or limitation of rotation with the inability to toe-out more than 15 degrees as contemplated by compensable evaluations under DCs 5251, 5252, 5253.  The Veteran has also not shown that there is a marked hip or knee disability, which would warrant a higher 30 percent rating under DC 5255.  

With respect to the Veteran's left knee, the Veteran's range of motion of flexion was shown, at its most limited, to be 0 to 110 degrees.  This does not warrant a higher rating under DC 5260.  Additionally, extension has ended at 0 degrees with no pain over the course of the claim and appeal period.  Thus, a higher rating under DC 5261 is also not warranted.  

The Board notes that the examiner in the August 2006 examination noted a "jog of medial laxity to the valgus stress" at 30 degrees flexion.  However, in all subsequent medical records, the Veteran's left knee was not shown to have any instability.  Even if the Board were to conclude that the Veteran's left knee condition manifested as slight instability based on the 2006 examination, assigning a separate rating under DC 5257 would constitute impermissible pyramiding.  In general, the evaluation of the same disability or the same manifestations of disability under multiple diagnoses is to be avoided. 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of her earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993). Here, left knee instability is already contemplated under the 20 percent evaluation for residuals of a left femur fracture with left knee arthritis as rated under DC 5255.  As noted above, that evaluation is not to be disturbed and to award a rating based on instability would consider the same symptoms; accordingly, such an evaluation is not warranted.

As regards the DeLuca factors, the Board acknowledges the evidence of some pain on motion and the Veteran's complaints of constant pain which is not incapacitating and these symptoms have been considered the rating assignment discussed above. DeLuca, 8 Vet. App. at 206.  An increased rating, however, is not warranted based on these factors alone.  In this regard, while VA examiners recorded that the Veteran had painful motion, there was minimal limitation of flexion and no limitation of extension of the left knee.  Even with additional functional limitation during the VA examinations of record, the Veteran's flexion never was less than 115 degrees.  Therefore, the Board is unable to find that the Veteran's pain is so disabling as to actually or effectively limit flexion or extension of the left lower extremity to such an extent as to warrant assignment of a higher rating.

In reaching the decisions above, the Board has considered the Veteran's lay statements, and notes that he is competent to report his own observations with regard to the severity of his left femur and knee disorder, including reports of pain, weakness, stiffness, and swelling.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds his statements to be credible and consistent with the rating assigned. To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record. Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.

Therefore, the preponderance of the evidence of record weighs against the Veteran's claim of entitlement to a disability rating in excess of 20 percent for residuals of a left femur fracture and left knee osteoarthritis.  There is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a TDIU is granted.  


Entitlement to a disability rating in excess of 20 percent for residuals of a left femur fracture with left knee arthritis is denied.  








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


